Case: 18-11166   Date Filed: 10/17/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11166
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:13-cr-00046-RWS-LTW-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

MARQUISE MURPHY,

                                                        Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (October 17, 2018)



Before TJOFLAT, BRANCH and BLACK, Circuit Judges.

PER CURIAM:
                Case: 18-11166       Date Filed: 10/17/2018      Page: 2 of 4


       Marquise Murphy appeals the substantive reasonableness of his sentence of

18 months’ imprisonment, imposed within the applicable Guidelines range,

following the revocation of his supervised release. Murphy asserts the district

court abused its discretion by inadequately weighing the 18 U.S.C. § 3553(a)

factors and, consequently, imposing a sentence greater than necessary to comply

with § 3553(a)’s purposes. After review, 1 we affirm Murphy’s sentence.

       If a district court finds that a defendant violated a condition of his supervised

release, the court may revoke the supervised release and impose a prison term. 18

U.S.C. § 3583(e). In imposing imprisonment upon revocation of supervised

release, the court must consider certain factors set forth in 18 U.S.C. § 3553(a).

United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). These factors

include: the nature and circumstances of the offense, the history and characteristics

of the defendant, the need to deter criminal conduct and protect the public, the

applicable Guidelines range, the pertinent policy statements of the Sentencing

Commission, and the need to avoid unwarranted sentencing disparities. 18 U.S.C.

§ 3553(a).

       First, neither the record nor Murphy’s brief raises any procedural

reasonableness issues with the district court’s sentence. United States v. Tome, 611

F.3d 1371, 1378 (11th Cir. 2010) (explaining when reviewing a sentence’s

       1
          We review a sentence imposed upon revocation of supervised release for
reasonableness. United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014).
                                               2
              Case: 18-11166     Date Filed: 10/17/2018    Page: 3 of 4


reasonableness, we first look at whether the district court committed any

significant procedural error). The district court adequately explained that it

reached its sentencing decision based on Murphy’s history and on the nature of

Murphy’s offenses. See United States v. Trailer, 827 F.3d 933, 936 (11th Cir.

2016) (stating a district court’s sentence is procedurally unreasonable if, among

other things, the court treated the Guidelines as mandatory, failed to consider the

18 U.S.C. § 3553(a) factors, or failed to adequately explain the sentence).

      Second, Murphy’s sentence is substantively reasonable. The court stated it

considered the effect Murphy’s homelessness had on his ability to comply with the

terms and conditions of his supervised release, but it also noted that mitigating

factor was outweighed by Murphy’s repeated offenses and disregard for housing

opportunities. The record also shows the court considered the time Murphy served

in a county detention center for his failure to register as a sex offender. Indeed, the

district court indicated that, but for Murphy’s time served, it would have imposed a

greater sentence. Murphy failed to show the district court committed a clear error

of judgment in its weighing of the § 3553(a) factors. See United States v. Irey,

612 F.3d 1160, 1186 (11th Cir. 2010) (en banc) (explaining we vacate a sentence

only if “left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the


                                           3
              Case: 18-11166     Date Filed: 10/17/2018    Page: 4 of 4


case”). Further, Murphy’s sentence was within the applicable Guidelines range.

See United States v. Nagel, 835 F.3d 1371, 1377 (11th Cir. 2016) (stating we

ordinarily expect a sentence within the Guidelines range is reasonable).

      The record demonstrates the district court considered the proper § 3553(a)

factors and weighed those factors in a way that did not result in a clear error of

judgment. Accordingly, we affirm.

      AFFIRMED.




                                          4